SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

192
CA 11-01357
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


KIMBERLY B. ROONEY,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                     MEMORANDUM AND ORDER

JOHN E. ROONEY,
DEFENDANT-APPELLANT-RESPONDENT.
(APPEAL NO. 4.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

KAMAN, BERLOVE, MARAFIOTI, JACOBSTEIN & GOLDMAN, LLP, ROCHESTER
(RICHARD GLEN CURTIS OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (John M. Owens, J.), entered June 27, 2011 in a divorce
action. The order directed defendant to pay to plaintiff $3,500 for
counsel fees related to her defense on her appeals.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Rooney v Rooney ([appeal No. 3] ___ AD3d
___ [Feb. 17, 2012]).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court